Citation Nr: 0620245	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-39 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Berks County Department of 
Veterans Affairs, Aggregate General's 
Office (AGO "10")


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from October 1970 to 
March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

In January 2006, the veteran testified at a hearing at the RO 
before the undersigned.  A copy of the transcript of that 
hearing is of record.


FINDING OF FACT

The objective and competent medical evidence of record is in 
approximate equipoise as to whether the veteran has hepatitis 
C related to his period of active military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, hepatitis C 
was incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder, to include the 
transcript of his sworn testimony before the undersigned 
Veterans Law Judge.  The record on appeal is sufficient to 
resolve the matter of the veteran's claim for service 
connection for hepatitis C.  In view of the disposition 
below, no useful purpose would be served by delaying the 
adjudication of this issue further to conduct additional 
development pursuant to the VCAA.  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") issued a decision 
in the consolidated appeal of Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  Id.  However, in the instant case, 
although the veteran's service connection claim is being 
granted, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claims.  The RO will provide appropriate notice as 
to the rating criteria and effective date to be assigned 
prior to the making of a decision on those matters.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


II. Factual Background and Legal Analysis

The veteran seeks service connection for hepatitis C and 
argues that he contracted the disease in service.  In written 
and oral statements in support of his claim, he said he was 
exposed to hepatitis C in service because of his work as a 
veterinary technologist when he did not use gloves and was 
exposed to animal and human blood.  On one occasion, he said 
that a colleague was bitten in the jugular vein by an animal 
that bled on him.  At another time, he said that he assisted 
in bandaging wounded soldiers while on leave and visiting his 
girlfriend at Walter Reed Army Hospital.  The veteran also 
testified that he was known as the "cut man" by his service 
comrades because he cleaned and bandaged their scrapes and 
lacerations (see transcript, page 9).

Service medical records are entirely negative for any 
reference to complaints or diagnosis of, or treatment for, a 
liver disorder or hepatitis C.  The veteran's Report of 
Transfer or Discharge (DD Form 214) reflects that his 
military specialty in service was veterinary specialist.  In 
a March 2003 signed statement, he indicated that he was a 
veterinary specialist at the Walter Reed Army Institute of 
Research from 1971 to 1972.

Post service, VA and private medical records include a March 
2002 letter from K.D.E., M.D., to another physician, to the 
effect that the veteran said that in 1995 he was found to 
have abnormal transaminases and elevated serum iron.  Further 
testing was inconclusive and the veteran apparently refused a 
liver biopsy at that time.  It was noted that the veteran 
denied any history of clinical hepatitis or jaundice, had no 
history of excessive alcohol abuse, and denied any tattoos.  
The private medical records also reveal that, in April 2002, 
the veteran underwent a liver biopsy that showed chronic 
hepatitis, Grade III, stage III, consistent with hepatitis C 
infection.

According to Social Security Administration (SSA) records, in 
December 2002 the SSA found the veteran totally disabled and 
eligible for benefits due to Stage III hepatitis C.  The SSA 
found that his disability began in October 2001. 

In February 2003, the veteran underwent VA examination by a 
gastroenterologist.  The examination report reflects that the 
physician reviewed the veteran's medical records.  It was 
noted that the veteran reported numerous exposures through 
blood while in service.  He said he was a veterinary 
technician when a baboon hit him or his colleague and 
splattered him with blood.  He also helped with wound 
dressings, helped in looking after patients, and had an 
accidental needle stick at Walter Reed Army Hospital.  It was 
noted that the veteran also had pilonidal and appendectomy 
surgery in service.  He did not volunteer any other risk 
factors.  Upon examination, the VA gastroenterologist noted 
that there were "[n]umerous possibilities of exposure to 
blood during his service" reported by the veteran and that 
the hepatitis "could well" be related to service.

In a July 2003 signed statement, M.S., M.D., said that it was 
"more likely than not" that the etiology of the veteran's 
hepatitis C was a result of unsanitary conditions practiced 
at the time of his service, versus the strict bio-hazard 
practices of today.

In April 2004, the veteran underwent another VA examination.  
According to the record, in 1997 the veteran was found to 
have abnormal liver tests; he refused a liver biopsy at that 
time but his abnormal test results continued and a 2002 liver 
biopsy showed cirrhosis and fat in the liver.  As to exposure 
to hepatitis C, the veteran said he was a veterinary 
technician in service and used needles to draw blood from 
animals in the laboratory where he and a fellow technician 
had a baboon that escaped and bit his companion in the neck.  
The veteran was sprayed on his face and eyes with his 
companion's blood.  He also said that he visited his 
girlfriend on the ward of Walter Reed Army Hospital where she 
worked on the acute care wards and she allowed him to change 
dressings on wounded people that may have exposed him to 
blood on those occasions.  He denied transfusions, 
intravenous drug use or any intranasal drugs and did not work 
around a hemodialysis unit.  He also claimed that while 
getting shots in service the person in front of him in line 
had blood on his arm and that the air gun was immediately 
used next on the veteran.  

Upon examination, the VA examiner noted that the veteran was 
not transfused prior to 1972, but had several operations.  He 
worked as a veterinarian assistant in service and 
participated in animal surgery, but the VA examiner did not 
believe there was any evidence that the animal hepatitis 
viruses were transmitted to humans.  According to the VA 
examiner, if the veteran was sprinkled with his companion's 
blood when the baboon bit him in the neck, then it was 
"conceivable that if" the veteran had an open wound "that 
there could have been contamination of this wound by his 
companion's blood", that the examiner said was not 
documented in his previous medical record.

In a May 2004 signed statement, Dr. K.D.E. said that the 
veteran reported exposure to blood on several occasions in 
service and said he may have suffered a needle stick at that 
time.  He denied intravenous drug use.  According to Dr. 
K.D.E., "[w]ith no other obvious etiology known, it was most 
likely that [the veteran] contracted the hepatitis C 
infection during an episode of blood exposure" in service.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time. If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The veteran contends that service connection is warranted for 
hepatitis C and testified to the various experiences that he 
believed could have exposed him to the disease.  His service 
records reflect that he was a veterinary specialist.  He 
reported exposure to animal and human blood in his work and 
said that he provided first aid to his comrades, and assisted 
in bandaging wounding veterans at Walter Reed Army Hospital.  
The Board finds the veteran to be a credible witness.  In 
February 2003, a VA gastroenterologist examined the veteran, 
reported "numerous possibilities" of exposure in service 
and concluded that the veteran's hepatitis C "could well" 
be related to service.  Furthermore, Dr. M.S.'s July 2003 
written statement is to the effect that it was "more likely 
than not that the etiology for [the veteran's] Hepatitis C is 
a direct result of unsanitary conditions practiced at the 
time of his service, versus the strict bio-hazard practices 
of today" and Dr. K.D.E.'s May 2004 written statement is to 
the effect that "with no other obvious etiology known, it is 
most likely that " the veteran contacted the hepatitis C 
infection during an episode of blood exposure in service.  
Even the April 2004 VA examiner found it conceivable that if 
the veteran had an open wound, he could have been 
contaminated by his companion's blood.

Giving the veteran the benefit of the doubt, in the Board's 
opinion, the evidence is at least in equipoise as to whether 
the veteran's hepatitis C had its origins during his active 
military service.

Accordingly, the Board finds that the veteran has established 
the existence of in-service exposure to hepatitis C 
consistent with the conditions at that time during service.  
Resolving the benefit of the doubt in the veteran's favor, 
and without ascribing error to the action by the RO, the 
Board concludes that service connection is established for 
hepatitis C.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 
3.102, 3.303.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


